DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 11-14, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 2, it is not clear as to whether “a user” refers to the same “a user” of claim 1, line 2 or to a second user.
Claims 11 and 18 are indefinite for the same reason as claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2019/0255995 A1, “Friedman”) in view of Tsai (US 2019/0035394 A1), and further in view of Kim (US 2019/0018364 A1).
As to claims 1, 8, 15, Friedman discloses a method comprising: 

detecting, based on data received from in-cabin sensors of an autonomous vehicle (vehicle is an autonomous vehicle, para. 0054), that a passenger (user may be a vehicle passenger, para. 0066) of the autonomous vehicle is bored (system determines a user is bored when a low cognitive load is indicated, para. 0015, using one or more internal sensors, para. 0005-0006, 0029-0030, 0045-0048); 
initiating a conversation with the passenger of the autonomous vehicle, the conversation including at least a first topic, the first topic included in the list of topics for discussion, wherein the conversation is initiated in response to detecting that the passenger of the autonomous vehicle is bored (system initiates a conversation in response to a low cognitive load indicating that the user is bored, para. 0015, 0030-0032); 
receiving sensor data from sensors of the autonomous vehicle (sensor data received from vehicle sensor system, para. 0060-0065).
Friedman differs from claims 1, 8, 15 in that it does not disclose: determining, based upon sensor data received from the autonomous vehicle and the first topic, contextual information to present in the conversation with the passenger, and presenting the contextual information in the conversation to the passenger, wherein the contextual information is based on a location of the autonomous vehicle.
Tsai teaches a proactive chatting apparatus which presents contextual information based on topic item I from the user’s topic database and surrounding environment information captured from exterior car cameras (para. 0024, 0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman with the above teaching of Tsai in order to provide a more natural and interesting conversation, as taught by Tsai (para. 0003).
an interactive hologram.  Kim teaches a vehicle onboard holographic communication system which generates a three-dimensional holographic assistant to interact directly with a driver or passenger (Abstract, para. 0037-0040).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman in view of Tsai with the above teaching of Kim in order provide a visually-immersive, intuitive and efficient communication environment to vehicle occupants, as taught by Kim (para. 0063-0064).
As to claims 4, 11, 18, Friedman in view of Tsai and Kim discloses: 
receiving an image of a user (Kim: multi-angle video data of a target object, e.g. human, animal, etc., is captured via cameras positioned around a stage, para. 0024, 0026-0027); and 
generating an avatar as the interactive hologram (Kim: a computer-generated three-dimensional hologram is created, para. 0024, 0026-0027), within a cabin of the autonomous vehicle, for a passenger to observe (Kim: animated hologram is displayed in a holographic in-vehicle display device for a driver or passenger, para. 0037, 0040), wherein the avatar is based upon the image of the user (Kim: holographic content is based upon the image of the real-life human model, para. 0030, 0033).
As to claims 5, 12, 19, Friedman in view of Tsai and Kim discloses: wherein the image of the user is captured using sensors of a mobile device of the user (Kim: image of the target human may be captured by a smartphone (para. 0027).
As to claims 6, 13, 20, Friedman in view of Tsai and Kim discloses: 
receiving, from sensors in the cabin of the autonomous vehicle, live video feed of the passenger (Kim: videoconference between passenger and remote call participant, para. 0022, 0030; claim 8); and 
sending, to a mobile device of the user, the live video feed of the passenger (Kim: videoconference between passenger and remote call participant, para. 0022, 0030; claim 8).
.
Claims 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Tsai and Kim, as applied to claims 1, 8 above, and further in view of Kawamura (US 2017/0060839 A1).
Friedman in view of Tsai and Kim discloses: 
determining to present information about a second topic (Tsai: a different topic may be selected according to an interior or exterior car image, para. 0009-0010); 
determining, based upon sensor data received from the autonomous vehicle and the second topic, additional contextual information to present in the conversation with the passenger (Tsai: contextual information based on a topic item from the user’s topic database and surrounding environment information captured from exterior car cameras, para. 0024, 0027); and 
presenting the additional contextual information in the conversation to the passenger (Tsai: voice transceiver 3 plays contextual information by voice, para. 0027).
Friedman in view of Tsai and Kim differs from claims 2, 9, 16 in that it does not teach: determining to present information about a second topic based on a reaction of the passenger to the conversation.
Kawamura teaches switching a currently selected topic to another topic in response to the user’s emotion based on facial expression is determined to be bad shortly after an utterance made by the dialoguer (para. 0032, 0087, 0097, 0119, 0129, 0147).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman in view of Tsai and Kim with the above teaching of Kawamura so that communication can continue without making the user bored, as taught by Kawamura (para. 0149).
As to claims 3, 10, 17, Friedman in view of Tsai, Kim and Kawamura discloses: 

determining, based upon sensor data received from the autonomous vehicle and the second topic, additional contextual information to present in the conversation with the passenger (Tsai: contextual information based on a topic item from the user’s topic database and surrounding environment information captured from exterior car cameras, para. 0024, 0027); and 
presenting the additional contextual information in the conversation to the passenger (Tsai: voice transceiver 3 plays contextual information by voice, para. 0027).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Tsai and Kim, as applied to claim 1 above, and further in view of Hachisuka et al. (US 2019/0289264 A1, “Hachisuka”).
Friedman in view of Tsai and Kim differs from claim 21 in that although it teaches displaying one or more holographic objects (Kim: para. 0040), it does not disclose: wherein the passenger is one of a plurality of passengers, and wherein each interactive hologram is configured differently for a respective passenger of the plurality of passengers.
Hachisuka teaches identifying the number of passengers and using a different character to be used as an agent is registered for each passenger (para. 0115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman in view of Tsai and Kim with the above teaching of Hachisuka in order to provide a personalized experience for each vehicle passenger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571) 272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652